Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/728569 filed on 04/25/2022.
Claims 1-20  have been examined and are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/27/2022 and 11/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,341,496. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim 1 of the instant application is encompassed by claim 1 of the US Patent No. 11,341,496.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajimusa et al., (US 2018/0203600), published on July 19, 2018.  
Regarding claim 1, Hajimusa discloses a non-transitory computer-readable media having computer-readable instructions stored thereon which, when executed by one or more processors in a device, cause the one or more processors to: 
provide, using a speaker on the device, an auditory cue (pars. 0028, 0078, 0120, an audio prompt or haptic prompt, is signal the user to begin the authentication process; par. 0189; Fig. 10, step 1010); 
initiate, after providing the auditory cue, a hold period of a predetermined duration (par. 0125; “[t]he request may be made in any suitable manner, including by touch (e.g., touch a specific area of the screen, multiple touches (e.g., 3) within a predetermined time period, etc.). In one embodiment, the data entry device may automatically enter accessibility mode based on a received identification and a user preference. For example, if the user's preference is to enter accessibility mode, the data entry device may enter accessibility mode whenever a transaction involving the user is initiated.” And also see pars. 0008-0012, 0040, 0045-0049; a touch screen provide  of at least one of the virtual keys within a predetermined time period) ; 
receive a set of zero or more taps on a touch sensor of the device during the hold period (pars. 0144-0148; Fig. 5; wherein at least steps 515-525; the user touch on screen by using one or more fingers and within period time; for example, a user can touch six touches/taps of a single finger); 
determine a number of taps in the set of zero or more taps (pars. 0144-0148; Fig. 5; steps 530-540; sum finger touch and sum as a digit); 
store, after the conclusion of the hold period, a value in a sequence based on the number of taps (pars. 0036, 0225-0227, and 0137; the user’s handwriting, gestures, and touches/taps and characteristics thereof are learned and stored in database/cloud); and 
generate a value accepted signal after storing the number of taps, wherein the value accepted signal indicates an acceptance of the number of taps (pars. 0045-0051, 0061, 0144-0146; “if the user desires to enter the digit “6,” the user may register the entry pattern of two finger touches, one finger touch, and three finger touches. Even though other entry patterns may equal the digit “6”, such as two consecutive three finger touches, or a single six finger touch, for authentication purposes, this may be rejected”).  
Regarding claim 2, Hajimusa discloses the non-transitory computer-readable media of claim 1, wherein the one or more processors comprise a secure microcontroller (pars. 0114-0115; a screen 110 includes a microcontroller or other controller that process touches and release of touches to the surface of screen 110), and wherein the number of taps is determined by the secure microcontroller (pars. 0112 0114-0145, and 0047; a computer processor, controller, and/or microcontroller will control the operation of the screen 110).  
Regarding claim 3, Hajimusa discloses the non-transitory computer-readable media of claim 2, wherein the one or more processors further comprise an applications processor, wherein the secure microcontroller transmits the value accepted signal to the applications processor after storing the value, and wherein the applications processor generates a notification indicating the acceptance of the number of taps (pars. 0036, 0036, 0138, 0225-0227, and 0144-0146; “if the user desires to enter the digit “6,” the user may register the entry pattern of two finger touches, one finger touch, and three finger touches. Even though other entry patterns may equal the digit “6”, such as two consecutive three finger touches, or a single six finger touch, for authentication purposes, this may be rejected”).  
Regarding claim 4, Hajimusa discloses the non-transitory computer-readable media of claim 3, wherein the notification comprises at least one of a second auditory cue or a digit received symbol presented on a display of the device (pars. 0028, 0047-0062, and 0189-0190; Fig. 10).  
Regarding claim 5, Hajimusa discloses the non-transitory computer-readable media of claim 1, wherein the one or more processors further execute computer-readable instructions to repeat the providing, initiating, receiving, determining, storing, and generating operations in a cycle until the sequence has N digits (pars. 0148-0152; Fig. 5; “there are any additional digits or touches to enter, the process is repeated until all digits or touches are entered. If all digits are received, in step 545, the authentication code may be submitted to an authentication authority (e.g., an issuer) for approval. In one embodiment, the authentication code may be encrypted before being transmitted”).  
Regarding claim 6, Hajimusa discloses the non-transitory computer-readable media of claim 5, wherein upon receiving the N digits, the one or more processors further execute computer-readable instructions to encrypt the sequence of the N digits after storing (pars. 0145-0152; Fig. 5; steps 525-540).  
Regarding claim 7, Hajimusa discloses the non-transitory computer-readable media of claim 1, wherein the one or more processors further execute computer-readable instructions to: detect a touch up action on the touch sensor (pars. 0006, 0105; Fig. 1; a gesture interface 130 includes one or more of a physical keypad, a touchpad, a touch-sensitive screen); and detect a touch down action on the touch sensor within a duration of time after detecting the touch up action, wherein the hold period is set based on the duration of time (pars. 0035-0036, 0045, and 0144-0148; Fig. 5).  
Regarding claim 8, Hajimusa discloses the non-transitory computer-readable media of claim 1, wherein the touch sensor is part of a touch display of the device, and wherein the touch display includes one or more tactile features surrounding the touch display to distinguish an edge of the touch display from a surface of the device (pars. 0071-0072, 0081).  
Regarding claim 9, Hajimusa discloses the non-transitory computer-readable media of claim 1, wherein the one or more processors further execute computer-readable instructions to: transmit an accessibility sequence entry commencement command from an applications processor of the device to a secure microcontroller of the device (pars. 0124-0124, and 0225-0227); and route all data from the touch sensor directly to the secure microcontroller upon receiving the accessibility sequence entry commencement command at the secure microcontroller (pars. 0114-0115; a screen 110 includes a microcontroller or other controller that process touches and release of touches to the surface of screen 110), and wherein the number of taps is determined by the secure microcontroller (pars. 0112 0114-0145, and 0047; a computer processor, controller, and/or microcontroller will control the operation of the screen 110).  
Regarding claims 11-19; claims 11-19 are directed to device associated with the on-transitory computer-readable media claimed in claims 1-9 respectively; Claims 11-19 are similar in scope to claims 1-9 respectively, and are therefore rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hajimusa et al., (“Hajimusa,” US 20180203600), in view of Kadomatsu  US 2015/0248196.  
Regarding claim 10, Hajimusa the non-transitory computer-readable media of claim 1, but does not explicitly disclose wherein: a tap is defined by a touch down action on a touch coordinate associated with the touch sensor followed by a touch up action within a predetermined period of time; and the touch coordinate associated with the touch sensor does not change during the predetermined period of time. 
Kadomatsu discloses a system, wherein a tap is defined by a touch down action on a touch coordinate associated with the touch sensor followed by a touch up action within a predetermined period of time; and the touch coordinate associated with the touch sensor does not change during the predetermined period of time (Kadomatsu: pars. 0071-0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kadomatsu with the method/system of Heath to provide users with a means for determining whether it is a tap on a touchscreen to perform appropriate actions (Kadomatsu: pars. 0018-0019 and 0071-0072).
Regarding claim 20; claim 20 is directed to device associated with the on-transitory computer-readable media claimed in claim 10; Claim 20 is similar in scope to claim 10, and are therefore rejected under similar rationale.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Leeson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968))
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174